Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/275,546 received June 29, 2021. Claims 7 and 13 are canceled, claims 1, 3, 5-6, 8, 10, 12 and 14-15 are amended, and claims 2, 4, 9 and 11 are left as original.
Allowable Subject Matter
Claims 1-6, 8-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reasons for Allowance
Please see the previous Office action, March 30, 2021, for reasons for allowance of claims 1-6 and 15.
Regarding Claim 8: Though the prior art discloses a method applied to an apparatus having a power module, obtaining a charging start time, and estimating a resuming charge time point according to usage state information and controlling the charging of a battery of the power module to a first level, stopping the charging thereby stopping an increase of the power level, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of:
wherein the power module comprises a battery module and a power supply circuit and when a time interval from the charging start time point to the resuming charging time point is greater than or equal to a time threshold and the battery module is charged to the first electric quantity by the power supply circuit, the power supply circuit stops charging the battery module.
Claims 9-12 and 14 are allowable for the same reasoning as stated above due to their dependency on claim 8.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.